DETAILED ACTION
This is in response to applicant's communication filed on 04/10/2020 wherein:
Claim 1-22 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. 101 because the claims recite “a computer-readable recording medium”, which makes the claim directed to non-statutory subject matter. In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions. Given a broadest reasonable interpretation, the scope of a “a computer-readable recording medium” covers a signal per se. A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Van os et al. (US 10303866 B1, “Van” hereinafter) in view of Dai et al. (WO 2015117674 A1).

Regarding claim 1, Van discloses a method for unlocking a mobile device using authentication based on facial recognition, performed by the mobile device  (abstract) including an imaging unit, a display unit and a processor (Fig. 1 discloses mobile device comprising camera, display, and processor), the method comprising: 
sensing an unlock attempt in a lock state (Fig. 7 and col. 11 ln 29 – col. 12 ln 14 disclose sensing unlock attempt at locked state - “Camera 102 may capture the gate image in response to a prompt by the user. For example, the gate image may be captured when the user attempts to access device 100 by pressing a button (e.g., a home button or virtual button) on device 100, by moving the device into a selected position relative to the user's face (e.g., the user moves the device such that the camera is pointed at the user's face or lifting the device from a table), and/or by making a specific gesture or movement with respect to the device”); 
obtaining an image of a target showing at least part of the target's body in the lock state (Fig. 7 and  col. 12 ln 4-14 disclose capturing image of user face); 
extracting a set of features of the target from the image of the target (Fig. 7 step 254-256 and col. 13 ln 59 – col. 14 ln 24 disclose extracting feature vector of the target from image – “In 254, the unlock attempt image is encoded to define the facial features of the user as one or more feature vectors in the feature space. In some embodiments, one feature vector is defined for the unlock attempt image”); and determining if the extracted set features of the target satisfies a preset condition (Fig. 7 step 258-260-262-256 and col. 14 ln 1-60).
However, the reference is silent on details about unlocking a mobile device using authentication based on ear facial recognition, extracting a set of ear features of the target from the image of the target when the image of the target includes at least part of the target's ear; determining if the extracted set of ear features of the target satisfies a preset condition.
Dai discloses unlocking a mobile device using authentication based on ear facial recognition, extracting a set of ear features of the target from the image of the target when the image of the target includes at least part of the target's ear; determining if the extracted set of ear features of the target satisfies a preset condition (abstract, Fig. 1-3, and page 6 disclose “receive at least one image of a user's ear from a camera unit of said mobile communication device; obtain one or more first biometric identifiers from said at least one image of the ear by process said at least one image; compare the one or more first biometric identifiers with one or more stored second biometric identifiers; and unlock said mobile communication device in the locked state if the one or more first biometric identifiers match the one or more second biometric identifiers”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Van, and have ear image utilized for authentication as taught by Dai because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize different biometric feature for authentication.

Regarding claim 18, the scope and content of the claim recites a computer-readable recording medium for performing the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 19, the scope and content of the claim recites a mobile device for performing the method of claim 1, therefore, being addressed as in claim 1.

Claim 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Van os et al. (US 10303866 B1, “Van” hereinafter) in view of Dai et al. (WO 2015117674 A1) and Liu et al. (“Online 3D Ear Recognition by Combining
Global and Local Features”, Published 2016).

Regarding claim 2, the combined teaching of Van and Dai discloses the method for unlocking a mobile device according to claim 1, however, silent on further details of claim 2.
Liu discloses wherein extracting the set of ear features of the target comprises: applying the detected ear region to a global feature analysis model configured to extract a set of first features for a global feature of the ear; and applying the detected ear region to a local feature analysis model configured to extract a set of second features for a local feature of the ear (abstract, Fig. 7, Fig. 18 and page 15 discloses extracting global and local feature of ear).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Van and Dai, and have utilize local and global feature extraction technique for ear recognition, as taught by Liu because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to utilize a well-known highly effective technique for biometric authentication.

Regarding claim 4, the combined teaching of Van, Dai and Liu discloses the method for unlocking a mobile device according to claim 2, wherein the global feature of the ear includes at least one of a contour of the ear and a structure of the ear, and the local feature of the ear includes a local pattern present in the ear (Liu - abstract – “ the global feature class (empty centers and angles) and local feature class (points, lines, and areas)”).

Regarding claim 5, the combined teaching of Van, Dai, and Liu discloses the method for unlocking a mobile device according to claim 2, wherein determining if the extracted set of ear features of the target satisfies the preset condition comprises: calculating similarity of the ear features between the target and a user of the mobile device by comparing the set of first features and the set of second features with stored set of first features and set of second features of the user; and changing a first interface state to a second interface state when a similarity match level is higher than a predetermined threshold (Van - Fig. 7 step 262-256 and col. 14 ln 37-col 15 ln 9 disclose unlocking device when matching score above unlock threshold; Dai - abstract, Fig. 1-3, page 6 disclose using ear image for unlocking device. Therefore, the combined teaching of Van and Dai for the same reason as in claim 1 would utilized calculated similarity of the ear features between the target and a user of the mobile device by comparing the set of first features and the set of second features with stored set of first features and set of second features of the user for unlocking mobile device as recited in claim 5).

Claim 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al. (US 10303866 B1, “Van” hereinafter) in view of Dai et al. (WO 2015117674 A1) and Lee et al. (US 20130094770 A1).

Regarding claim 8, the combined teaching of Van and Dai discloses the method for unlocking a mobile device according to claim 1, however, silent on further details about wherein the lock state includes a normal lock state, and the method for unlocking a mobile device further comprises: displaying a screen showing at least one application interface object, when the extracted set of ear features of the target is determined to satisfy the preset condition.
Lee discloses wherein the lock state includes a normal lock state, and the method for unlocking a mobile device further comprises: displaying a screen showing at least one application interface object in unlocked state (abstract, Fig. 3 and ¶0077 disclose normal lock screen 301 and unlocked screen 307 comprising interface showing least one application).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Van and Dai, and have multiple applications displayed on unlocked screen, as taught by Lee because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize well-known standard interface for unlocked screen to allow user to access mobile application.

Regarding claim 20, the scope and content of the claim recites a mobile device for performing the method of claim 8, therefore, being addressed as in claim 8.

Allowable Subject Matter
Claim 3, 6-7, 9-17, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643